Case: 09-50834       Document: 00511142305        Page: 1    Date Filed: 06/15/2010




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                            June 15, 2010
                                        No. 09-50834
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                 Plaintiff - Appellee

v.

JESUS MARRUFO, also known as Jesus Duran Marrufo, also known as Jesus
Marrufo-Duran,

                 Defendant - Appellant


                      Appeal from the United States District Court
                           for the Western District of Texas
                                USDC No. 3:09-cr-181-1




Before HIGGINBOTHAM, DAVIS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Jesus Marrufo appeals his conviction for failing to comply with the Sex
Offender Registration and Notification Act (SORNA),1 a violation of 18 U.S.C.
§ 2250(a). Four issues remain, each of which is foreclosed by court precedent.
        First, Marrufo makes what he is calling a sufficiency of the evidence claim.
The parties agree that the government had to prove that Marrufo (1) was

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
        1
            See 42 U.S.C. § 16913.
   Case: 09-50834           Document: 00511142305      Page: 2    Date Filed: 06/15/2010



                                       No. 09-50834

required to register under SORNA, (2) traveled in interstate or foreign
commerce, and (3) “knowingly fail[ed] to register or update a registration as
required by [SORNA].”2 Marrufo focuses on the third prong, urging conviction
requires proof the defendant “knew” the specific SORNA requirements. We have
consistently rejected this type of argument, commenting that “ignorance of the
law is not a defense” and “‘SORNA’s criminal provision is not a specific intent
law.’” 3
       Second, Marrufo suggests that his conviction violates due process because
Texas has not yet implemented SORNA’s provisions. This court has already
rejected that line of attack.4 Third, Marrufo argues that, with SORNA, Congress
exceeded its authority under the Commerce Clause. The defendant concedes this
argument is foreclosed by United States v. Whaley.5 Last, Marrufo urges that
SORNA violates his due process rights for not giving sex offenders notice of its
registration requirements, but concedes that Whaley also forecloses this
argument.6 AFFIRMED.


       2
           See 18 U.S.C. § 2250(a).
       3
         United States v. Whaley, 577 F.3d 254, 262 n.6 (5th Cir. 2009) (quoting United States
v. Gould, 568 F.3d 459, 468 (4th Cir. 2009)); see also United States v. Contreras, 2010 WL
2332073, at *1, 2010 U.S. App. LEXIS 11552, at *2–*3 (5th Cir. June 7, 2010) (unpublished);
United States v. McBroom, 2010 U.S. App. LEXIS 11113, at *2–*3 (5th Cir. June 1, 2010)
(unpublished); United States v. Knezek, 2010 WL 1655321, at *1, 2010 U.S. App. LEXIS 8585,
at *1–*3 (5th Cir. Apr. 26, 2010) (unpublished); United States v. Puente, 348 F. App’x 76, 77
(5th Cir. 2009) (unpublished).
       4
        See United States v. Heth, 596 F.3d 255, 258–60 (5th Cir. 2010). “Texas . . . had a sex
offender registry in which [defendant] could have registered, as was required of him.” Id. at
259.
       5
           577 F.3d at 258–61.
       6
           Id. at 261–62.

                                              2